Exhibit 99.2 Consolidated Financial Statements of NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Years ended February 28, 2015 and 2014 INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Neptune Technologies & Bioressources Inc. We have audited the accompanying consolidated financial statements of Neptune Technologies & Bioressources Inc., which comprise the consolidated statements of financial position as at February 28, 2015 and February 28, 2014, the consolidated statements of earnings and comprehensive loss, changes in equity and cash flows for the years then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidatedfinancial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidatedfinancial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Neptune Technologies & Bioressources Inc. as at February 28, 2015 and February 28, 2014, and its consolidated financial performance and its consolidated cash flows for the years then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Other Matter We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Neptune Technologies & Bioressources Inc.’s internal control over financial reporting as of February 28, 2015, based on the criteria established in Internal Control– Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated May 27, 2015 expressed an unqualified opinion on the effectiveness of Neptune Technologies & Bioressources Inc.’s internal control over financial reporting. May 27, 2015 Montreal,Canada KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative ("KPMG International"), a Swiss entity. KPMG Canada provides services to KPMG LLP. *CPA auditor, CA, public accountancy permit No. A119178 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Neptune Technologies& Bioressources Inc. We have audited Neptune Technologies& Bioressources Inc.’s internal control over financial reporting as of February28, 2015, based on criteria established in Internal Control - Integrated Framework (2013)issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Neptune Technologies& Bioressources Inc.’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying management’s report, “Internal Control over Financial Reporting”. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Neptune Technologies& Bioressources Inc. maintained, in all material respects, effective internal control over financial reporting as of February28, 2015, based on criteria established in Internal Control - Integrated Framework (2013)issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). We also have audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements of Neptune Technologies& Bioressources Inc., which comprise the consolidated statements of financial position as at February28, 2015 and February28, 2014, the consolidated statements of earnings and comprehensive loss, changes in equity and cash flows for years then ended, and notes, comprising a summary of significant accounting policies and other explanatory information, and our report dated May27, 2015 expressed an unqualified opinion on those consolidated financial statements. May 27, 2015 Montreal,Canada KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative ("KPMG International"), a Swiss entity. KPMG Canada provides services to KPMG LLP. *CPA auditor, CA, public accountancy permit No. A119178 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Financial Statements Years ended February 28, 2015 and 2014 Financial Statements Consolidated Statements of Financial Position 1 Consolidated Statements of Earnings and Comprehensive Loss 2 Consolidated Statements of Changes in Equity 3 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Statements of Financial Position February 28, 2015 and 2014 February 28, February 28, Assets Current assets: Cash $ $ Short-term investments (note 21 (e)) Trade and other receivables (note 4) Tax credits receivable (note 5) Prepaid expenses Inventories (note 6) Property, plant and equipment (note 7) Intangible assets (note 8) Other investment (note 9) – Total assets $ $ Liabilities and Equity Current liabilities: Trade and other payables (note 10) $ $ Loans and borrowings (note 11) Advance payments and deferred revenues (note 12) Deferred lease inducements Loans and borrowings (note 11) Derivative warrant liability (note 24) Total liabilities Equity: Share capital (note 13 (a)) Warrants (note 13 (d)) Contributed surplus Accumulated other comprehensive loss ) – Deficit ) ) Total equity attributable to equity holders of the Corporation Non-controlling interest (note 14) Subsidiary warrants and options (note 14) Total equity attributable to non-controlling interest Total equity Commitments and contingencies (note 23) Subsequent events (note 28) Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. On behalf of the Board: /s/ Pierre Fitzgibbon /s/ Valier Boivin Pierre Fitzgibbon Valier Boivin Chairman of the Board
